Citation Nr: 0119859	
Decision Date: 08/01/01    Archive Date: 08/10/01

DOCKET NO.  98-15 592A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to nonservice-connected pension benefits.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel




INTRODUCTION

The appellant had active service from August 1972 to March 
1973.  This matter comes to the Board of Veterans' Appeals 
(Board) from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

This case has been advanced on the docket because of 
administrative error that resulted in significant delay in 
docketing the appeal.  See 38 C.F.R. § 20.900(c) (2000).


REMAND

As noted by the appellant's representative in a July 2001 
statement, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which redefined VA's duty to assist, enhanced 
its duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, 
and eliminated the well-grounded-claim requirement.  The VCAA 
is applicable to all claims filed on or after the date of its 
enactment, or filed before that date and not yet final as of 
that date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 
Stat. 2096, 2099-2100 (2000).  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  

A remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the VCAA.  
The appellant has identified sources of treatment records 
relevant to his claim that the RO has not obtained.  He 
indicated in August 1997 and February 1998 statements that he 
had received treatment at the Daytona Beach, Florida VA 
outpatient clinic (VAOPC); at the Gainesville, Florida VA 
Medical Center (VAMC); and at a private medical facility, the 
Halifax Medical Center in Daytona Beach, Florida.  The record 
includes December 1989 to January 1991 treatment records from 
the Halifax Medical Center, and an August 1997 hospital 
summary from the Gainesville VAMC.  However, the RO never 
attempted to obtain records concerning the appellant's 
treatment at the Daytona Beach VAOPC.  VA has constructive 
knowledge of records in its own possession, giving rise to an 
obligation to obtain those records.  Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  To ensure that the record does not contain any 
gaps in the medical evidence, the RO should also obtain 
complete records of all treatment provided to the appellant 
by the Gainesville VAMC, the Daytona Beach VAOPC, and the 
Halifax Medical Center, regardless of date.  

The appellant's representative argues that VA should assist 
the appellant in obtaining complete records of the 
psychological counseling treatment provided from April 1998 
by Elek J. Ludvigh, Ph.D. and Vallis Miller, M.A.  The record 
includes September 1998 statements from these health care 
providers, but complete clinical and counseling records would 
assist in adjudication of the claim.  

The representative also suggests that VA obtain records 
concerning the appellant's application for benefits through 
the Social Security Administration (SSA).  

While the Board has reviewed the claims file and identified 
certain assistance that must be rendered to comply with the 
VCAA, it remains the RO's responsibility to ensure that all 
appropriate development is undertaken in this case.

Accordingly, this case is REMANDED for the following:

1.  In conducting the development herein, 
the RO must ensure that all notification 
and development action required by the 
VCAA is completed.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West Supp. 2001).

2.  Obtain from the Gainesville VAMC and 
the Daytona Beach VAOPC complete records 
concerning the appellant's treatment at 
any time.  Associate all documents 
obtained with the claims file.  

3.  Obtain from the Halifax Medical 
Center in Daytona Beach, Florida complete 
records concerning the appellant's 
treatment at any time.  Secure an 
appropriate release, if necessary, and 
associate all documents obtained with the 
claims file.  

4.  Obtain from Elek J. Ludvigh, Ph.D. 
and Vallis Miller, M.A. complete records 
concerning the appellant's psychological 
treatment and counseling from April 1998 
to the present.  Secure an appropriate 
release, if necessary, and associate all 
documents obtained with the claims file.  

5.  Obtain from the SSA the records 
pertinent to any claim for Social 
Security disability benefits by the 
appellant, as well as the medical records 
relied upon concerning any such claim.  
Associate all documents obtained with the 
claims file.  

6.  Review the record and (a) notify the 
appellant and his representative of any 
information, and any medical or lay 
evidence, not previously provided to VA 
that is necessary to substantiate the 
claim; and (b) undertake any other 
reasonable efforts to assist the 
appellant in obtaining evidence necessary 
to substantiate his claim, including, if 
necessary, an examination or opinion.  

7.  When the aforementioned development 
has been completed, the RO should review 
the record to ensure it complies with 
this REMAND.  If not, the RO should 
undertake remedial action before 
returning the claim to the Board.  See 
Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).  

8.  Thereafter, the RO should readjudicate 
the claim for nonservice-connected pension 
benefits under the provisions of 38 C.F.R. 
§ 3.342 and extraschedular pension 
benefits under the provisions of 38 C.F.R. 
§ 3.321(b)(2).  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  An 
appropriate period should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

